Title: To James Madison from Julius A. Bingham, 24 June 1822
From: Bingham, Julius A.
To: Madison, James


                
                    Dr. Sir
                    Rockville Md June 24th 1822
                
                In presenting to the people of the United States, p[r]oposals for so important a work as the one which is here enclosed, I have thought it no less prudent than Respectful to make the objects known, in the commencement, to those who have born a conspicuous part in the fo[r]mation and administration of ower Goverment. Under this imp[r]ession, Sir, I have taken the liberty to address a prospectus to you, and to State that an expression of your views Respecting it, will be truly gratifying, and may be beneficial to me. With Sentiments of high esteem, Sir, your friend
                
                    J. A. Bingham
                
            